



Exhibit 10.3


April 23, 2019


Andrew Del Matto
119 Sugar Creek Court Alamo, CA 94507


Dear Drew,


This letter agreement (the “Agreement”) is entered into between Citrix Systems,
Inc. (the “Company”) and you.


Subject to


i.
your continued employment with the Company through April 26, 2019 (the
“Termination Date”),

ii.
your agreement to provide consulting and transitional support following the
Termination Date for a 30-day period ending May 26, 2019, as may be requested by
the Company from time to time, which, for the avoidance of doubt, will not
require you to report to the Company’s offices, and

iii.
your signing of a separation and release agreement in substantially the form
attached to the Executive Agreement, by and between you and the Company, dated
as of February 1, 2018 (the “Executive Agreement”), and the final form of which
is attached hereto as Exhibit I (the “Separation Agreement and Release”), and
the Separation Agreement and Release becoming irrevocable by its terms,



upon the Termination Date, ten thousand thirty-eight (10,038) of the time-based
restricted stock units granted to you on March 1, 2018 under the Citrix Systems,
Inc. Amended and Restated 2014 Equity Incentive Plan (the “RSUs”) shall
immediately accelerate and become nonforfeitable.


To accept the terms of this Agreement, please sign and return this letter to me.
If you have any questions, please contact Tony Gomes.


Sincerely,




/s/ David Henshall
David Henshall
President and CEO




My signature below indicates that I accept the terms of this Agreement. I
understand that the terms of this Agreement supersede any prior representations
or terms regarding the subject matter hereof, whether expressed orally or in
writing.


Andrew Del Matto


Signature: /s/ Andrew Del Matto


Date: May 2, 2019





